Dewey, J.
This application for a certiorari comes before ns at that early stage when the parties may properly urge defects in the record of the proceedings of the county commissioners which would be disregarded after silence over them until expenses had been incurred by the construction of the road. The jurisdiction of the county commissioners in the present case was wholly an appellate one. Their action was upon an application of certain persons, reciting that they had petitioned the selectmen of Belchertown to lay out a certain way, and that the said selectmen had unreasonably refused or neglected to lay out such way. The authority of the county commissioners to proceed to lay out such way arises w holly from their finding the fact to be true that the selectmen have unreasonably refused or neglected to lay out such way. It is not enough that in their view the common convenience of the public generally, or the common convenience of the inhabitants of Belchertown required it. All this might be true, and yet no unreasonable refusal on the part of the selectmen have taken place. A perfect record of the doings of the county commissioners should distinctly state an adjudication by them upon this point, declaring that the selectmen had unreasonably neglected or refused to lay out such town way when requested so to do. The precise form of stating this adjudication may not be material, if the fact be directly found in the record. In the present case, upon what purports to be the copy of the record, the adjudication .was that “ the said commissioners did adjudge that common convenience and *191necessity required the prayer of the petition to be granted.” This is not sufficient, and if this be the whole record, if the case were before us on a certiorari, we should quash the proceedings. The case of The Inhabitants of Pownal, Petitioners, 8 Greenl. 271, is a direct authority to this point.
Without considering particularly the other questions raised upon the argument of this case, the court are of opinion that for this defect the prayer of the petitioners for a certiorari should be granted.

Certiorari ordered.